By the court.
Probable grounds have been shown, to induce us to put the matter in a train for trial. “A jury will judge of the facts. All that we are to look to, is that a fair doubt is raised, and that the parties applying, come with the clean hands, and inproper time.”-3 Term. Rep. 588, 589. A mere cival right will be tried on this information prayed for, and the method of procedure is no violation of the constitution. Reasonable suspicions have been excited in our minds, *433to make us doubt the legality of Wray’s appointment. Two of the commissioners gave him their votes; if one of them was prevailed on to give him his vote, under his engagment to resign, there has been a deception, which would defeat the act.
Both of these commissioners were dissatisfied with the sureties offered an the 1st and 13th June. He enters on the duties of his office notwithstanding, and it is not until the 20th June that he offers them such security as they approve of. Let the information be filed.